In an action for partition and for other relief, the appeal is from an order which, inter alla, (1) denied appellants’ motion for an order directing entry of a judgment against respondents for $2,500, allegedly unpaid by respondents under the terms of a settlement of the action, and (2) granted respondents’ cross motion for summary enforcement of the stipulation as to the settlement and discontinuance of the action. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.